Title: To James Madison from James Monroe, 10 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Augt. 10th. 1815.
                        
                        I return Mr Cutts’s letters. The accounts from France present a gloomy prospect in relation to Bonaparte, under the most favorable view that can be taken of them. The loss of so many cannon, is a strong proof of a retrograde movment, if not defeat. This is stated by Wellington & may therefore be relied on. The last letter, if true, is decisive. I have supposed that his hope of success was founded, on the expectation of the destruction of wellingtons & Blucher’s armies, in the outset, whereby he might wheel to the right and attack the armies crossing the Rhine higher up from Russia & austria. If he, at the head of his main army has been beaten, disorganizn. in the interior, will follow.
                        Mr Crawfords silence surprises me. A report of his return, & of the result of his mission, might be expected by the dept.; and a prompt acknowledgment of your communication, stating his acceptance or declension, if he had decided, or the cause of his delay, if he had not would be in rule. I suspect that he waits to hear something from home, before he gives an answer.
                        I think it fortunate that our ministers remaind to make an experiment to adjust all differences with the British govt. Should Bonapar⟨te⟩ have been reestablish’d, we should have had nothing to fear from him, in case of success with England, & of course nothing from the attitude of negotiation assum’d with that power, pending the struggle. The attempt will prove that we have had no connection, or desire of one, with him.
                        Bonaparte had at best a most difficult game to play. France had felt degraded under the Bou⟨r⟩bons. Their admn., marked a subservience, to other powers, particularly G Britain. She had been degraded also by the treaty of Paris, the most mortifying part of which was the surrender, of Belgium. It appeard to me, in returning, that Bonaparte, ought to have met the public expectation in resuming Belgium, & promising to the nation a reinstatment, to a certain degree at least, in its power & renown in Europe.

He had to contend again, with France against Europe, and that contest could not succeed, unless the spirit of the French nation was raised to the height, and that of the allies intimidated. As soon as he began to make concessions, he fritterd away his own cause, by giving up in a great measure, that of the nation. France could not be so well relied on, in a contest which seemd to turn, prin⟨ci⟩pally on the question, who should rule over her? The allies gaind confidence from the same source. I am aware that a tone of moderation would be pleasing to many in France & in other countries, and perhaps enough was known of him, to satisfy the general sentiment & feeling of frenchmen in the respects alluded to notwithstanding his promises & overtures, to induce them to do all that they could, in support of him; still I think that his tone of moderation & concession, encouraged and united his enemies. I think also that he err’d, in not moving sooner than he did. His delay gave his enemies time to collect their armies, which when collected, must so outnumber him.
                        After all I do not think this report entitled to much credit. The channel thro’ which it came is great cause of doubt; it follow’d the late events too quickly to be probable, if practicable; nor is it probable that Bonaparte would leave his army & put himself in the way of a Paris mob, at a time and under circumstances, when popular mov’ments might be expected.
                        If France is again overwhelmed, it exposes us to a new danger. What I most fear is that the Congress of Vinenna [sic], in deciding to renew the war, for the restoration of the Bourbons, & extirpation of every vestige of the French revolution, may have carried their views to these States with whom it originated. If that was not then done, it is not probable that any such compact would be formed, after the other object was accomplished. I heartily hope however that this report is altogether destitute of foundation, and that France will sustain herself against their combination.
                        Mr Todds letter which is also returnd, gives reason to hope that the difference of impressment may be settled, and explains likewise the cause of our not hearing from our Envoys in London by the Neptune. With affectionate respect
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        I directed the letter to mr Eustis, & the two letters to mr adams to be forwarded open for your inspection. They came yesterday. I will send them to you if you did not look into the packet.
                    
                